COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

  BRYCE J. WALLACE, ELITE                          §
  DRILLERS CORPORATION, and                                        No. 08-17-00248-CV
  Intervenor UNITED FIRE & CASUALTY                §
  COMPANY and its parent, UNITED FIRE                                 Appeal from the
  GROUP, INC.,                                     §
                                                                    143rd District Court
                    Appellants,                    §
                                                                 of Reeves County, Texas
  v.                                               §
                                                                 (TC# 15-04-21001-CVR)
  ENERGEN RESOURCES                                §
  CORPORATION,
                                                   §
                    Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment of the trial court granting summary judgment. We therefore reverse the judgment of the

court below and remand this matter for further proceedings consistent with this opinion. We

further order that Appellants recover from Appellee all costs of this appeal, for which let execution

issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF APRIL, 2020.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.